Citation Nr: 0930721	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  08-13 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for benign prostatic 
hypertrophy (BPH), to include as due to exposure to herbicide 
agents.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought on 
appeal.  

The Veteran testified before the undersigned Veterans Law 
Judge in December 2008.  A copy of the transcript of this 
hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  A prostate disorder, to include BPH was not shown during 
service or for many years thereafter; the preponderance of 
the evidence is against a finding that the currently 
diagnosed BPH is causally linked to any incident of or 
finding recorded during service, to include a sexually 
transmitted disease or presumed exposure to herbicide agents 
while in Vietnam; BPH is not presumed to be related to 
herbicide exposure by VA regulation.




CONCLUSION OF LAW

Service connection for BPH is not warranted.  38 U.S.C.A. §§ 
1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued 
notification letters, to include a letter dated in March 
2007.  This notice fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  The Veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claim; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  In addition, this letter provided the 
Veteran notice regarding the evidence and information needed 
to establish disability ratings and effective dates, as 
outlined in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The March 2007 VCAA 
notification letter was issued prior to the July 2007 rating 
decision on appeal, and therefore, was timely.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, private medical records, and VA 
medical records, including the results of a June 2007 VA 
examination.  After review of the examination report, the 
Board finds that it provides competent, non-speculative 
evidence in the claim on appeal and there is no duty to 
provide another examination.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that a veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).

VA regulations provide that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes, Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  See also 72 Fed. Reg. 
32,395 (June 12, 2007).  Notwithstanding the foregoing, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725,  
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of direct causation.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 
155 (1997).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The Veteran filed a claim for service connection for a 
prostate condition.  At the time of his original May 2006 
claim, he submitted a record from a private clinician's 
office.  This record documents that after tissue testing 
pathologists reported to the clinician that there was no 
evidence of cancer in the prostate.  This record notes 
another prostate condition, BPH, does not lead to prostate 
cancer.  Other records note that the Veteran's current 
condition is diagnosed as BPH and also document a diagnosis 
of erectile dysfunction.

The Veteran contends that his prostate condition is due to 
herbicide exposure (Agent Orange) or is a result of sexually 
transmitted disease incurred during service.  Service 
treatment records provide some indication that the Veteran 
tested positive for a sexually transmitted disease.  At the 
time of the March 1968 separation report of medical history, 
however, the Veteran marked that he had no history of 
venereal disease and no such disability was found during the 
physical examination completed at this time.

The claims file contains the report from a June 2007 VA 
examination.  The examiner documented the Veteran's history 
regarding the prostate condition and recorded findings from 
the physical examination.  The examiner reported finding no 
evidence in the claims file or medical literature "to make a 
nexus between benign prostatic hypertrophy and venereal 
disease."

In the September 2007 notice of disagreement, the Veteran 
wrote that there was a possibility that cancer could develop 
and he did not feel that he should have to wait until he was 
diagnosed as having cancer in order for his condition to be 
"acknowledged."

At the time of the December 2008 Board hearing, the Veteran 
described his symptoms from venereal disease during service, 
including having a burning sensation.  He indicated that 
shortly after separation from service he had erectile 
dysfunction.  He testified, in essence, that he had 
continuity of symptomatology from service to the present.

Analysis

The Board finds that service connection for BPH is not 
warranted.  Regarding the contention that the disability is 
due to exposure to herbicide agents such as Agent Orange, the 
Veteran served in Vietnam and thus is presumed to have been 
exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  
However, a review of the applicable VA regulation shows that 
BPH is not among the disabilities presumed to be due to the 
presumed exposure.  See 38 C.F.R. § 3.309(e).  There is no 
medical evidence of a prostate disorder, to include BPH, 
until many years post-service.  There is no medical evidence 
or competent opinion that links the Veteran's BPH to his 
presumed exposure to herbicides.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303; Combee, supra.  Although the Veteran has 
contended that his BPH may develop into prostate cancer, 
there is no medical evidence of record to support this 
contention but more importantly, there is no medical evidence 
of prostate cancer and service connection cannot be granted 
for a disease that might develop in the future.  That is, 
service connection cannot be granted in the absence of a 
present disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).   
The Veteran also contends that his enlarged prostate is due 
to an in-service episode of venereal disease.  Under 38 
C.F.R. § 3.301(c)(1), the residuals of venereal diseases are 
not considered to be the result of willful misconduct but in 
this case, service treatment records do not document any 
residuals of venereal disease at the time of separation from 
service.  In any event, with respect to the only disability 
at issue here, BPH, the Board has considered the Veteran's 
assertion but the medical evidence of record weighs against 
such a causal relationship.  The only competent opinion that 
addresses the contended causal relationship, found in a June 
2007 VA examination report, weighs against a finding that the 
Veteran's BPH is attributable to an in-service sexually 
transmitted (venereal) disease. 

The Veteran has also contended, in essence, that there has 
been continuity of prostate symptomatology.  Such lay 
evidence is outweighed by the absence of any 
contemporaneously recorded medical or lay evidence indicative 
of a prostate condition until June 2005, approximately 37 
years after separation from service.  The Board is cognizant 
that the Veteran contends that he has a prostate condition 
that is attributable to service.  The Veteran, however, has 
not been shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lack probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

With regard to the Veteran's references to erectile 
dysfunction, the Board notes that the July 2007 rating 
decision separately denied service connection for this 
disorder and this claim is not currently in appellate status.  

Some elaboration on the lay evidence is warranted.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In the Board's judgment, the Veteran is competent to state 
that he has symptoms such as urinary frequency, but he is not 
competent to attribute genitourinary symptoms to a specific 
diagnosis or disability, such as BPH.  See  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 
Vet. App. 465 (1994).  An enlarged prostate gland is 
diagnosed or objectively confirmed on the basis of clinical 
or laboratory examination.  In this case, the Veteran cannot 
provide a competent opinion regarding diagnosis or causation 
of prostate disease.

The undersigned has fully considered the Veteran's 
contentions.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) has held that lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in an of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence. See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include 
weighing the absence of contemporary medical evidence against 
lay statements as in this case.  As noted above, in addition 
to the fact that the service treatment records show no 
prostate disability, the record is devoid of 
contemporaneously recorded medical evidence of any complaints 
or clinical findings of a prostate condition until many years 
post-service.  The gap of time of between the alleged service 
and the first medical evidence of a diagnosis of a disability 
is, in itself, significant and it weighs against the 
Veteran's claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered in service connection 
claims).

After consideration of the opinions of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for BPH must 
be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for BPH is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


